Bullard, J.,

delivered the opinion of the court.
The decision of this case depends principally on the effect we are bound to give to a decree of the Court of Probates in the state of Mississippi. The present action was brought against a minor residing in that state, by attachment on his property situated in this, to recover the amount of a judgment for a balance due to the plaintiff, as the former guardian of the defendant. It appears that the plaintiff was *18called on to render an account of his administration, and that on a puaq settlement, a balance of about five hundred dollars was found to be due him by his ward ; and that the present guardian of the defendant was ordered by that court to pay over the balance.
A judgment Court inMiss?s-sippi, - rendered with the guar-decreeing^bal former “■uardian on a settlement of his accounts, is prmd facie oiaim^'anat-taehment suit pertySt of6 said !rtate.r m thlS
Where a minor dían residefUout of the state, hut withinitfiiemay taehmentby and the appointment hoc to defend, SrarT without the appointment of a tutor here.
Where minors puberty16 ^vith their tutor had left the state, but inherited property in it: Held3 that the District Court had no jurisdiction of an action by attachment against the inheritance of the minor for a debt of his mother’s succession, even when a curator ad hoc was appointed to defend.
*18Judgment was rendered in .favor of the plaintiff, and the defendants appealed.
It is contended that the judgment rendered by the Orphans’ Court of Mississippi is not even primt facie evidence against the defendant, who was a minor, and not a party ; that that court is competent to settle the accounts of guardians, but not to give judgment for a balance against the ward. In support of this position, he relies mainly upon a decision in the High Court of Errors in (he state of Mississippi, in raanu-script, in the case of Moore and Wife vs. Cason. A careful examination of the opinion of the court in that case, has satis-gec¡ ug fhe two cases ai-e not strictly alike. The court appears to have considered the settlement in that case as irre-guiar and ex parte, and therefore not even prima facie evidence ag'a-inst tine minor. In the present case, the former guardian was called on to settle the account; it was done in open . . . . , . . , , , court and in term time ; and his successor, to whom he had Sl1‘'tendered the property, was ordered to pay over the balance found due by the minor. It is clear the Orphans’ Court had jurisdiction of the premises, as appears by the Digest of ^ laws of that state, which is before us. A court of errors in Mississippi might well say that proceedings were irregular ^or want °f citation, and because the judgment was not final, being rendered in vacation; but this court cannot inquire into the errors committed by the courts of other stales. The piea in case is nwI ^ record., and a record is produced as alleged in the petition, and the parties to it appear to have been the former and the present guardian. We are not informed by the laws of Mississippi that personal citation on the minor is required. The account appears to have been 1 11 approved by a competent tribunal, ana we are of opinion that ^ judgment ¡s at least primé facie evidence against the minor, as well as his guardian.
But if a minor resides with his guardian or tutor in this state, he is suable in the District Court, if in possession of his property after partition, for a debt due by himself, and not’ by a succession.
It is further contended that the District Court was without jurisdiction, this suit being against aminor residing out of the state, and that a tutor ought to have been appointed to represent him. He cites in support of this doctrine the case of Roland vs. Stephens et al., 3 Louisiana Reports, 483. In that case, the action was against minors under the age of puberty, and their tutors who had left this state, and taken away most of the property ; and the suit by attachment, in the District Court was held to be irregular. In the case now before us, if the defendant resided with his guardian in this state, he might be suable in the District Court, if in possession of his property after partition, for a debt due by himself, and not by a succession as such. Code of Practice, article 996.
We are, therefore, of opinion that the jurisdiction was properly sustained; and it appears not only that the guardian was made, a party, and had an opportunity to defend the action, as he might have done, but that the court appointed a curator ad hoc. It appears to us the affidavit was sufficient to justify the issuing of the attachment.
It is, therefore, ordered, adjudged and decreed that the judgment of the District Court be affirmed, with costs.